DETAILED ACTION
Claim Status
The Amendment filed on 05/23/2022 has been entered. Claims 7, 17, 21, 22, 24, and 25 have been canceled. Claims 6, 8, 9, 16, 18-20, and 23 are pending in the application.

Allowable Subject Matter
Claims 6, 8, 9, 16, 18-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Baek (WO 2021045573 A1) teaches NEF receiving a Nnef_EventExposure_subscribe request message from an application function (AF). The Nnef_EventExposure_subscribe request message include a specific condition for the terminal. The NEF sends a Nnef_EventExposure_Notify message to the AF to notify the AF that an event that satisfies a specific condition has occurred.
Li (WO 2020186145 A1) teaches Nupf_EventExposure_Subscribe/Notify messages from/to NEF and AF.
3GPP 5G (ETSI TS 129 521 v15.3.0) teaches the BSF allows NF service consumers (e.g. PCF) to register, update and remove the binding information, and allows NF service consumers (e.g. AF, NEF) to discover the binding information (e.g. the address information of the selected PCF).
However, the prior art of record fail to explicitly teach the amended independent claims 6, 16, 20 and 23, especially “a network exposure function (NEF) in response to receiving the NnefEventExposure_Subscribe message, transmitting, to a binding support function (BSF), a request message including an internet protocol (IP) of the UE to find the UPF to subscribe to receive the information”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455